Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4, 5 and 6, and the election of species of C, of an extract of Antrodia camphorata fruit body in the reply filed on 10/06/2022 is acknowledged.
Claims 2-3, 5-10 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Readable claims 1 and 4 on the elected species have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 USC 103 as being unpatentable over Pan et al. (CN104367600A). 
A method for (treating) such as inhibiting, reducing or reversing atherosclerosis comprising administering to a subject in need thereof an effective amount of a composition (as a pharmaceutical) containing a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata fruit body is claimed. 
Pan teaches a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata fruit body (see e.g. paragraph 0018, the sporocarp is the fruit body of the mushroom) [Please note that Pan teaches an Antrodia camphorata fruit body extracted with the same claimed aqueous solvent such as an alcohol of methanol in the same manner as disclosed in Applicant's originally filed specification in paragraph 0065, would provide a Antrodia camphorata fruit body extract containing the claimed active ingredient/compounds therein] to be effectively administered to a subject in need thereof (to treat) such as inhibiting, reducing or reversing atherosclerosis (see. e.g. 0053 and claim 9) therein (see entire document, title, abstract, paragraphs 0018 and 0052 and claims).  
It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata fruit body  [Please note that Pan teaches an Antrodia camphorata fruit body extracted with the same claimed aqueous solvent such as an alcohol of methanol in the same manner as disclosed in Applicant's originally filed specification in paragraph 0065, would provide a Antrodia camphorata fruit body extract containing the claimed active ingredient/compounds therein] to be effectively administered to a subject in need thereof (to treat) such as inhibiting, reducing or reversing atherosclerosis therein based upon the beneficial teachings provided by Pan (as fully discussed above). The adjustment of a particular conventional working condition (i.e. determining a suitable/effective amount/range of each claimed active ingredient) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1 and 4 are rejected under 35 USC 103 as being unpatentable over Hwang et al. (US 20060251673). 
Hwang teaches a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata (the cited reference whole extracted mushroom would intrinsically contained the claimed mushroom plant such as the claimed fruit body) [Please note that Hwang teaches a whole Antrodia camphorata extracted with the same claimed aqueous solvent such as an alcohol (alcohols have similar polarities to obtain the same effectiveness) in the same manner as disclosed in Applicant's originally filed specification in paragraph 0065, would provide a Antrodia camphorata extract containing the claimed active ingredient/compounds therein] to be effectively administered to a subject in need thereof (to treat) such as inhibiting, reducing or reversing atherosclerosis (see e.g. claim 28) therein (see entire document, title, abstract, paragraphs and claims).  
It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata (the cited reference whole extracted mushroom would intrinsically contained the claimed mushroom plant such as the claimed fruit body) [Please note that Hwang teaches a whole Antrodia camphorata extracted with the same claimed aqueous solvent such as an alcohol (alcohols have similar polarities to obtain the same effectiveness) in the same manner as disclosed in Applicant's originally filed specification in paragraph 0065, would provide a Antrodia camphorata extract containing the claimed active ingredient/compounds therein] to be effectively administered to a subject in need thereof (to treat) such as inhibiting, reducing or reversing atherosclerosis (see e.g. claim 28) therein based upon the beneficial teachings provided by Hwang (as fully discussed above). The adjustment of a particular conventional working condition (i.e. determining a suitable/effective amount/range of each claimed active ingredient) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1 and 4 are rejected under 35 USC 103 as being unpatentable over Wu et al. (“Effects of Antrodia Camphorata, Salvia Miltiorrhiza and Antrodia Camphorata-Fermented Salvia Miltiorrhiza on Antithrombosis and Anticoagulation in Rats”, International Journal of Biological & Pharmaceutical Research, 2015, Vol. (6)(5), pp. 375-381) 
Wu teaches a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata (the cited reference whole extracted mushroom would intrinsically contained the claimed mushroom plant such as the claimed fruit body-also see under title of Materials and Methods of the cited reference’s extraction method) to be effectively administered to a subject in need thereof (to treat) such as inhibiting, reducing or reversing atherosclerosis therein [Please note see e.g. on page 377 under Effect of AC, SM, and AS on arterial plaques in rats for example, of the teaching of treating atherosclerosis therein] (see entire document including e.g. pages 375-381).  
It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata (the cited reference whole extracted mushroom would intrinsically contained the claimed mushroom plant such as the claimed fruit body-also see under title of Materials and Methods of the cited reference’s extraction method) to be effectively administered to a subject in need thereof (to treat) such as inhibiting, reducing or reversing atherosclerosis therein [Please note see e.g. on page 377 under Effect of AC, SM, and AS on arterial plaques in rats for example, of the teaching of treating atherosclerosis therein]  based upon the beneficial teachings provided by Wu (as fully discussed above). The adjustment of a particular conventional working condition (i.e. determining a suitable/effective amount/range of each claimed active ingredient) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1 and 4 are rejected under 35 USC 103 as being unpatentable over Wu et al. (US 20180353520). 
A method (“to inhibit”) of administering an effective amount of a composition (as a pharmaceutical) containing a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata fruit body to any and/or all claimed subjects is claimed. 
[Please note that since Applicant is claiming using the claimed composition for prophylaxis use (i.e.” to inhibit” means the same as “to prevent”), the administration of the claimed composition to a subject in need thereof would inherently read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed disorder/diseases of atherosclerosis because it appears to Examiner that the language "to inhibit” means that the claimed subject does not have or yet to have and/or be suffering from the claimed disorder/diseases.]
Wu teaches a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata (the cited reference whole extracted mushroom would intrinsically contained the claimed mushroom plant such as the claimed fruit body) [Please note that Wu teaches a whole Antrodia camphorata extracted with the same claimed aqueous solvent such as methanol (alcohols have similar polarities to obtain the same effectiveness) in the same manner as disclosed in Applicant's originally filed specification in paragraph 0065, would provide a Antrodia camphorata extract containing the claimed active ingredient/compounds therein. Also Please note that cited reference also teaches in paragraphs [0006] and [0011]-[0024] and the claims of the same claimed isolated compounds such as dehydrotumulosic acid or dehydropachymic acid etc. of the claimed invention’s isolated compounds of claims 5 and 6 to be effectively administered for a medicinal purpose] to be effectively administered to any and/or all claimed subjects therein (see entire document, title, abstract, paragraphs and claims).  
It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as a pharmaceutical) comprising a preparation of Antrodia camphorata such as of the elected species of an extract of Antrodia camphorata fruit bodies and/or of the claimed invention’s isolated compounds of claims 5 and 6 that could be administered to any and/or all claimed subjects based upon the beneficial teachings provided by Wu (as fully discussed above). The adjustment of a particular conventional working condition (i.e. determining a suitable/effective amount/range of each claimed active ingredient) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655